Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Severn Bancorp, Inc. Annapolis, Maryland We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-156343) and Forms S-8 (No. 333-152657 and No. 333-133242) of our report dated March 14, 2013, relating to the consolidated financial statements of Severn Bancorp, Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December31, 2012. /s/ ParenteBeard LLC Lancaster, Pennsylvania March 14, 2013 Exhibit 23.1 Page - 1 -
